OPINION ON APPELLANT’S MOTION FOR REHEARING
ROBERTS, Judge.
In both his written motion for rehearing and his oral argument in support thereof, appellant vigorously re-urges the contention raised in his original brief, namely, that the evidence was insufficient to show a violation of Article 567b, Vernon’s Ann. P.C. (Supp.1971). Appellant maintains that since there was no showing that Mrs. Shirley had title to the automobile, the evidence did not show that something of value was given in exchange for the worthless check.
In support of the proposition that in order to sustain a conviction for the violation of Art. 567b, V.A.P.C., the evidence must show that something of value was given in exchange for the check, appellant cites Nesbit v. State, 374 S.W.2d 666 (Tex.Cr.App.1964), and Norman v. State, 170 Tex.Cr.R. 25, 338 S.W.2d 714 (1960). Appellant’s reliance upon these two cases is misplaced. Prior to its amendment in *6671963, Art. 567b, Sec. 1, V.A.P.C., provided, in part:
“It shall be unlawful for any person to procure any article or thing of value, . to make or draw or utter or deliver, with intent to defraud, any check . . . knowing at the time of such making . . . that the maker . has not sufficient funds . . . for the payment of such check.” Acts 1951, 52nd Leg., p. 496, ch. 305, § 1.
However, after the amendment, in 1963, of Art. 567b, Sec. 1, V.A.P.C., the principal element of the offense became the issuance of the check with intent to defraud. It is not necessary, in cases tried under the 1963 amendment, that the evidence show that the check was given in exchange for a thing of value.1 Chapa v. State, 420 S.W.2d 943 (Tex.Cr.App.1967). Also see, Reeves v. State, 428 S.W.2d 320 (Tex.Cr.App.1968).
The case of Norman v. State, supra, was decided before the 1963 amendment, and was cited and distinguished by this Court in Chapa v. State, supra. In the case of Nesbit v. State, supra, although the appeal was decided after the 1963 amendment, the conviction was obtained prior to the enactment of the amendment.
The evidence, as discussed in the original opinion, was sufficient to show an intent to defraud and was therefore sufficient to indicate a violation of Art. 567b, V.A.P.C.
Appellant’s motion for rehearing is overruled.

. At tlie oral presentation of his motion for rehearing, appellant, in support of his contention that Mrs. Shirley did not have title to the automobile, refers the court to the following cases: Reece v. Motors Ins. Corp., 116 F.Supp. 394 (W.D.Okl.1953) (applying Texas law), Griffin v. Moon, 288 S.W.2d 543 (Tex.Civ.App.—Dallas, 1956, no writ) ; Bryant v. Hancock, 287 S.W.2d 525 (Tex.Civ.App.—Waco, 1956, no writ). These cases all hold that a transfer of an automobile is void unless accompanied by a properly executed endorsement of the certificate of title, as required by Art. 1436-1, See. 33, V.A. P.C. (Supp.1971). While appellant is correct in his statement of the law in regard to the transfer of motor vehicles, the validity of the seller’s title is not relevant in a prosecution under the 1963 amendment to Art. 567b, Sec. 1, V.A.P.C.